DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Allowable Subject Matter
Claims 1-14 are allowed.
The following is an examiner’s statement of reasons for allowance: The independent claims require the shape of the nacelle to be derived by the use of a complex equation shown in the independent claims that is dependent on the azimuthal angle of the inlet, the radius of the surface, and a Bernstein polynomial coefficient. While there was art found such as Lung (WO 2010057627) and Qiu (CN 106126791) that showed the use of Bernstein polynomials in the design of aerodynamic surfaces and other art such as Thomas (US 20190130058) and Cellier (FR 3034820) that shows the use of Bernstein polynomials in designing different overall structures, none of the prior art described those methods being used to design the inlet of a turbine engine. While providing context for how Bernstein polynomials can be used in aerospace applications can be useful for rationales, the design constraints of airfoils and flow path shroud surfaces are significantly different than the overall design of a gas turbine inlet. Specifically, the goal, airflow properties, shape, and benefit of such a design would all be significantly different in the structure for the instant application as opposed to what is provided in the prior art. Further, the use of Bernstein polynomials in aerospace design would not be sufficient evidence to prove obviousness of the entire equation required by the instant application, as all of the other radial values, angular values, azimuthal values, and other constants or constraints would still not be taught, disclosed, or contemplated by any of the prior art found. Thereby, the application has been allowed.
Any comments considered necessary by applicant must be submitted no later than the payment of the issue fee and, to avoid processing delays, should preferably accompany the issue fee.  Such submissions should be clearly labeled “Comments on Statement of Reasons for Allowance.”

Conclusion
The prior art made of record and not relied upon is considered pertinent to applicant's disclosure. See attached PTO-892. The examiner has cited various uses of Bernstein polynomials in aerospace applications and various relevant turbine inlet design structures and methods.

Any inquiry concerning this communication or earlier communications from the examiner should be directed to THEODORE C RIBADENEYRA whose telephone number is (469)295-9164. The examiner can normally be reached Mon-Fri 9:00-5:00 (CT).
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, David Sosnowski can be reached on (571) 270-7944. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.





/THEODORE C RIBADENEYRA/            Examiner, Art Unit 3745                                                                                                                                                                                            
/David E Sosnowski/            SPE, Art Unit 3745